Citation Nr: 1141693	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the rating reduction from 20 percent to 10 percent for low back strain, effective September 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, had multiple periods of active duty service; his last period of active duty service was from August 2005 to November 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in July 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2009, a statement of the case was issued in July 2009, and a substantive appeal was timely received in July 2009.  


FINDINGS OF FACT

1. In a rating decision in July 2007, the RO granted service connection for low back strain and assigned a rating of 20 percent, effective November 3, 2006.

2. In a rating decision in March 2008, the RO proposed to decrease the Veteran's evaluation for low back strain from 20 percent to 10 percent.  

3. In a rating decision in June 2008, the RO reduced the evaluation for the low back strain from 20 percent to 10 percent effective September 1, 2008; at the time the evidence of record showed improved range of motion.  

4. From September 1, 2008, low back strain is manifested by flexion greater than 60 degrees; a combined range of motion greater than 120 degrees; there are no muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; there are no objective neurological abnormalities; and there is no intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.



CONCLUSIONS OF LAW

1. The reduction of the schedular disability rating for low back strain by the July 2008 rating decision, is proper and restoration of the 20 percent schedular rating for such disability is not warranted. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2011). 

2. From September 1, 2008 the criteria for a rating higher than 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); C.F.R. §§ 3.105, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the reduction issue, the Board points out that the procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions were explained to the Veteran in adequate detail in an April 2008 letter prior to the rating reduction in June 2008, and he was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  While a VCAA notice letter in February 2007 referred to the underlying claim of service connection for a low back disability, from a reasonable person standard the Veteran could be expected to understand from that letter that the evidence which VA can obtain, provisions for disability ratings and the effective date of the claim also apply also apply to his claim of whether the reduction in evaluation of the low back disability was proper.  

The Veteran's service treatment records were obtained.  The Veteran has not identified any outstanding records which need to be associated with the claims folder.  VA examinations were conducted in February 2007, March 2008 and January 2011; the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran in January 2009 and in July 2009 stated that the VA examiner in March 2008 did not discuss range of motion findings and requested another examination, which was held in January 2011.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

The Questions Presented 

The appeal involves two questions: first, whether the reduction from 20 percent was in accordance with 38 C.F.R. § 3.105; and second, if the reduction was procedurally proper, was the 10 percent rating the correct rating under Diagnostic Code 5237. 


The Rating Reduction

Under 38 C.F.R. § 3.105(e) and (i), where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction of compensation payments currently being made, a rating proposing the reduction must be prepared setting forth all material facts and reasons.  In addition, VA must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is to be afforded the opportunity for a hearing.  

A rating decision in March 2008, proposed to decrease the Veteran's evaluation for low back strain from 20 percent to 10 percent based on a VA examination in March 2008 which showed improved range of motion.  A letter dated on April 3, 2008, which accompanied the rating decision, explained to the Veteran that he had 60 days to submit evidence to show that the reduction should not be implemented.  He was notified that reduced payments would begin the first day of the third month following the notice of the final decision and he had the right to request a personal hearing.  A rating decision in June 2008 reduced the evaluation for the low back strain from 20 percent to 10 percent effective September 1, 2008.  Therefore the RO complied with the notice and due process requirements of 38 C.F.R. § 3.105(e) 
and (i).

In a rating decision in July 2007, the RO granted service connection for low back strain and assigned a rating of 20 percent, effective November 3, 2006.  In a rating decision in June 2008, the rating was reduced to 10 percent effective September 1, 2008.  Since the 20 percent rating was in effect for a period of less than five years, the provisions of 38 C.F.R. § 3.344 (a) (examinations less full and complete than one on which payments was authorized or continued will not be used as a basis of reduction) and (b) (in doubtful cases a rating is continued pending reexamination) do not apply. 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

Rating the Low Back Disability

Legal Criteria

As the rating reduction was in accordance with 38 C.F.R. § 3.105 (procedural due process), the remaining question is whether the 10 percent rating is the appropriate rating for low back strain under Diagnostic Code 5237.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

The degenerative disc disease is rated under Diagnostic Code 5237, for lumbosacral strain under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

Under Diagnostic Code 5237, the criteria for a 20 percent rating are forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 40 percent rating is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Under the General Rating Formula, objective neurologic abnormalities are separately rated under the appropriate Diagnostic Code.  

Under Diagnostic Code 5243, a disability is rated under either the General Rating Formula or under the Formula for Rating intervertebral disc syndrome, whichever method results in the higher evaluation.  The rating criteria for intervertebral disc syndrome are based on incapacitating episodes.  When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Facts

In January 2007, a claim was received from the Veteran for service connection for a low back disability.  

On VA examination in February 2007, the examiner indicated that in the past twelve months there were no incapacitating episodes requiring bed rest and treatment by a physician.  There was stiffness and spasms and there was no radiating pain, numbness, tingling weakness of extremity, bowel or bladder incontinence.  The examiner indicated that the Veteran did not take time off from work in the past year due to low back pain.  Gait was normal.  There were no muscle or joint abnormalities.  There was no ankylosis.  There was no guarding, spasm or tenderness.  Sensory function of the lower extremities was 2/2.  Range of motion of the thoracolumbar spine (active and passive) was 0 to 40 degrees with pain at 40 degrees, extension was 0 to 25 degrees with pain at 25 degrees, lateral bending to both the right and left was 0 to 30 degrees with pain at 30 degrees, rotation to the right and left was both 0 to 40 degrees with no pain.  The examiner indicated that with repetition of all the lumbar motions there was no loss of motion secondary to pain, weakness or lack of endurance.  There was no evidence of abnormal gait or abnormal weight bearing.  Neurologic exam was normal.  The examiner noted that there was no time lost from work in the last twelve months and there was no significant effects on occupational functioning.  The diagnosis was lumbar strain.  

On VA examination in March 2008, the Veteran complained of pain, which was worse with any activity such as prolonged walking, standing, bending, stopping or lifting.  The pain was more pronounced and was associated with chronic aching and stiffness.  There was no radiating pain.  The Veteran always had flare-ups which were associated with activity, which lasted about one day.  The examiner indicated the Veteran walked normally and did not use a cane, crutch or brace.  The Veteran was employed as a production manager, was on the floor walking and supervising about 50 percent of the time and did not have any problems.  There were no incapacitating episodes in the past twelve months.  Physical examination shows hypertonicity in the lumbar area.  Forward flexion was greater than 90 degrees without pain.  Extension was 30 degrees with pain.  Lateral flexion was 28 degrees bilaterally with pain on the left lateral flexion at the extreme.  Rotation was greater than 45 degrees bilaterally without pain.  The combined range of motion was 266.  The examiner noted the Veteran was able to do repetitive movement with forward flexion and extension without any alteration in range of motion or any accentuation of discomfort.  There was no objective evidence of pain with movement.  There were no postural abnormalities and neurological exam was normal.  The diagnosis was chronic lumbar strain without evidence of abnormality on physical examination.  

On VA examination in January 2011, the examiner indicated that flare-ups of low back strain were moderate, occurring every two to four months, with a duration of one to two days.  There was no fatigue, decreased motion, stiffness, weakness or spasm.  There was mild constant pain which increased after standing longer than fifteen to twenty minutes.  There was no radiating pain or incapacitating episodes of spine disease.  Physical examination shows posture and gait were normal, there were no abnormal spinal curvatures to include kyphosis, lumbar lordosis, lumbar flattening, reversed lordosis, list, scoliosis or thoracolumbar spine ankylosis.  There was spasm on the right side only which was not responsible for abnormal gait or abnormal spinal contour.  There was no atrophy, guarding, tenderness or weakness.  There was pain on motion on the right side only.  Flexion of the thoracolumbar spine was 0 to 85 degrees, extension was 0 to 20 degrees, left lateral rotation was 0 to 30 degrees, right lateral flexion was 0 to 15 degrees, right lateral rotation was 0 to 30 degrees.  The combined range of motion was 200.  There was objective evidence of pain on active range of motion and on repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Reflex, sensory and motor exams were normal.  Muscle tone was normal and there was no atrophy.  Accompanying x-ray showed a normal lumbosacral spine.  The Veteran did not lose any time from work during the past twelve months.  The diagnosis was low back strain.  

Analysis

Based on VA examinations in March 2008 and in January 2011, flexion at most was limited to 85 degrees with pain and on repetitive motion, with no additional limitations after three repetitions of range of motion and the combined range of motion at most was limited to 200 degrees, which does not more nearly approximate or equate to limitation of flexion of the lumbar spine between 30 and 60 degrees or combined range of motion of the thoracolumbar spine of 120 degrees or less, and there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Gait and spinal contour were normal.  

The Veteran reported pain and flare-ups with physical activities and the Board finds his statements to be credible and competent to describe symptoms of pain, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).  Nevertheless, the criteria for the next higher rating based on limitation of motion, under the General Rating Formula, considering functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use under 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995) have not been met.

As for objective neurologic abnormalities under the General Rating Formula, there is no evidence of neurological abnormalities.  As for Diagnostic Code 5243 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there was no evidence of intervertebral disc syndrome with incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least two weeks but less than four weeks during the past 12 month period.

The Veteran contends that the 20 percent evaluation initially assigned for his low back strain should be restored.  In May 2008, January 2009 and July 2009 the Veteran specifically maintained that his low back disability has not improved since his initial evaluation.  The Board also notes that in March 2011, the Veteran's representative in supporting the Veteran's contention indicated that forward flexion of the thoracolumbar spine meet the criteria for a 10 percent rating.  

Given the overall findings shown in March 2008 and January 2011, such findings provide more than an adequate basis on which the reduction may be justified.  In this instance, the reduction was only effectuated after the VA examination in March 2008 which showed that the Veteran's low back underwent an actual change reflecting material improvement in the Veteran's condition, which was confirmed by reexamination in January 2011, and which was consistent with no more than a 10 percent rating under the applicable criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Accordingly, these examination reports as a whole reflected material improvement specifically in range of motion testing of the low back disability.  Therefore, as the evidence shows improvement and the RO complied with the procedural requirements of section 38 C.F.R. § 3.105, the preponderance of the evidence of record demonstrates that the reduction of the 20 percent rating for low back strain to 10 percent disabling was proper.  A restoration to 20 percent is denied.

For the reasons discussed earlier, the criteria for a rating higher than 10 percent from September 1, 2008 for the low back disability have not been met.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of a service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability level and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. 

As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

(The Order follows on the next page.)


ORDER

The reduction to a 10 percent rating for a low back strain was proper and restoration of a 20 percent rating for such disability is denied. 

A rating in excess of 10 percent for low back strain from September 1, 2008 is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


